DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-13, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,129,610. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,129,610 omits the explicitly recited step found in the outstanding application of initially generating the look up table.
Outstanding application 17/013,371 claim 1
U.S. Patent No. 10,129,610 claim 1
An apparatus to monitor media, the apparatus comprising:
An apparatus to monitor media, the apparatus comprising:
first means for performing a first mapping of a first media identifier and a first timestamp to a second media identifier in a look-up table, the first media identifier and the first timestamp based on media obtained from a server, the first media identifier to identify the media, the second media identifier from the server;
a media identifier to: determine a first media identifier and a first timestamp based on the obtained media monitoring information, the first media identifier identifying the media, the first timestamp corresponding to a portion of the media, the first media identifier and the first timestamp generated by the content publisher;
means for determining a third media identifier and a second timestamp based on media monitoring information obtained from the server, 


…map the first media identifier and the first timestamp to a second media identifier and a second timestamp in a look-up table…
means for crediting access of the media to the media device based on the second mapping.
and credit the presentation of the media to the media device based on the mapping


Regarding claim 2. The apparatus of claim 1, wherein the server is associated with a content publisher and the second media identifier is a publisher asset identifier that identifies the content publisher (see claim 2 of U.S. Patent No. 10,129,610).

Regarding claim 3. The apparatus of claim 1, wherein the means for determining is to: detect metadata in a portion of the media; decode the metadata to generate the first media identifier in response to detecting the metadata; compare the first media identifier to the third media identifier; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,129,610 claim 1 “a network interface to obtain media monitoring information associated with media from a content publisher, the media monitoring information indicating that a media device accessed the media”.)

Regarding claim 4. The apparatus of claim 3, wherein the first media identifier and the third media identifier are codes or watermarks (see U.S. Patent No. 10,129,610, claim 3).

Regarding claim 5. The apparatus of claim 1, wherein the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non- detection of the metadata; compare the first signature to a second signature; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,129,610, claim 4, wherein a code, signature, or watermark is extracted).

Regarding claim 6. The apparatus of claim 1, wherein the media monitoring information is first media monitoring information, and further including means for validating the first media monitoring information to: obtain second media monitoring information from a database based on at least one of metering data, audit data, or census data; compare the first media monitoring information to the second media monitoring information; and generate an alert to not report the first media monitoring information in response to determining that at least a first portion of the first media monitoring information does not match at least a second portion of the second media monitoring information (see U.S. Patent No. 10,129,610, claim 6, “opt-out device”).

Regarding claims 8-13 and 15-21, said claims recite a non-transitory computer readable storage medium and method which recite the same limitations found in claims 1-6 addressed above.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,771,861. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,771,864 omits the explicitly recited step found in the outstanding application of initially generating the look up table.
Outstanding application 17/013,371 claim 1
U.S. Patent No. 10,771,864 claim 1

An apparatus to monitor media, the apparatus comprising:
first means for performing a first mapping of a first media identifier and a first timestamp to a second media identifier in a look-up table, the first media identifier and the first timestamp based on media obtained from a server, the first media identifier to identify the media, the second media identifier from the server;
a media identifier to: determine a first media identifier and a first timestamp based on media monitoring information obtained from a content publisher,
means for determining a third media identifier and a second timestamp based on media monitoring information obtained from the server, the media monitoring information obtained from the server in response to an access of the media by a media device, the third media identifier to identify the media accessed by the media device;
…the second media identifier and the second timestamp generated by an AME media analyzer before the media device accessed the media…
second means for performing a second mapping of the third media identifier and the second timestamp to the first media identifier and the first timestamp in the look-up table; and
…map the first media identifier and the first timestamp to a second media identifier and a second timestamp in a look-up table…
means for crediting access of the media to the media device based on the second mapping.
and credit the presentation of the media to the media device based on the mapping




Regarding claim 3. The apparatus of claim 1, wherein the means for determining is to: detect metadata in a portion of the media; decode the metadata to generate the first media identifier in response to detecting the metadata; compare the first media identifier to the third media identifier; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,771,864 claim 3, wherein the comparison are of a portion of the media.)

Regarding claim 4. The apparatus of claim 3, wherein the first media identifier and the third media identifier are codes or watermarks (see U.S. Patent No. 10,771,864 claim 4).

Regarding claim 5. The apparatus of claim 1, wherein the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non- detection of the metadata; compare the first signature to a second signature; and identify the portion of the media based on the comparison (see U.S. Patent No. 10,771,864, claim 5, wherein a code, signature, or watermark is extracted).

Regarding claim 6. The apparatus of claim 1, wherein the media monitoring information is first media monitoring information, and further including means for validating the first media monitoring information to: obtain second media monitoring information from a database based on at least one of metering data, audit data, or census data; compare the first media monitoring information to the second media monitoring information; and generate an alert to not report the first media monitoring 

Regarding claim 7. The apparatus of claim 6, wherein the means for validating is to: compare a first media presentation session duration and a second media presentation session duration, the first media presentation session duration based on the first media monitoring information, the second media presentation session duration based on the second media monitoring information; and compare the first media identifier to the second media identifier, the second media identifier based on the second media monitoring information (see U.S. Patent No. 10,771,864 claim 7).

Regarding claims 8-21, said claims recite a non-transitory computer readable storage medium and method which recite the same limitations found in claims 1-7 addressed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soon-Shiong et al. (2015/0281756) [Soon].
Regarding claims 1, 8, and 15, Soon discloses an apparatus to monitor media, the apparatus comprising: 
first means for performing a first mapping of a first media identifier and a first timestamp to a second media identifier in a look-up table, the first media identifier and the first timestamp based on media obtained from a server, the first media identifier to identify the media, the second media identifier from the server (second identifiers comprise contextual references, paragraph 0040, to be associated with interactions involving the viewing of content referenced using first identifiers found in an EPG, paragraph 0047); 
means for determining a third media identifier and a second timestamp based on media monitoring information obtained from the server, the media monitoring information obtained from the server in response to an access of the media by a media device, the third media identifier to identify the media accessed by the media device (identifying content that is actually received and viewed, paragraph 0046); 
second means for performing a second mapping of the third media identifier and the second timestamp to the first media identifier and the first timestamp in the look-up table (paragraph 0047); and 
means for crediting access of the media to the media device based on the second mapping (such as verification of advertisement delivery, paragraph 0054).

Regarding claims 2, 9, and 16, Soon discloses the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, wherein the server is associated with a content 

Regarding claims 3, 10, and 17, Soon discloses the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, wherein the means for determining is to: detect metadata in a portion of the media; decode the metadata to generate the first media identifier in response to detecting the metadata; compare the first media identifier to the third media identifier; and identify the portion of the media based on the comparison (paragraph 0047).

Regarding claims 4, 11, and 18, Soon discloses the apparatus, computer readable storage medium, and method of claims 3, 10, and 17, wherein the first media identifier and the third media identifier are codes or watermarks (paragraph 0046).

Regarding claim 5, 12, and 19, Soon discloses the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, wherein the means for determining is to: detect whether metadata is included in a portion of the media; extract a first signature from the portion of the media in response to a non- detection of the metadata; compare the first signature to a second signature; and identify the portion of the media based on the comparison (ACR technology, paragraph 0046).

Regarding claims 6, 13, and 20, Soon discloses the apparatus, computer readable storage medium, and method of claims 1, 8, and 15, wherein the media monitoring information is first media monitoring information, and further including means for validating the first media 

Regarding claims 7, 14, and 21, Soon discloses the apparatus, computer readable storage medium, and method of claims 6, 13, and 20, wherein the means for validating is to: compare a first media presentation session duration and a second media presentation session duration, the first media presentation session duration based on the first media monitoring information, the second media presentation session duration based on the second media monitoring information; and compare the first media identifier to the second media identifier, the second media identifier based on the second media monitoring information (a situation where an ad was not delivered as planned, paragraph 0054).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421